 

[g5h2rgbm1ecl000001.jpg]

Exhibit 10.11

 

February 4, 2019

 

Ralph C. Derrickson
190 Harbor Square Loop NE Unit C226
Bainbridge Island, WA 98110

 

Dear Ralph:

 

BSQUARE Corporation (“Bsquare” or “the company”) is pleased to extend to you an
offer of employment as the company’s President and Chief Executive Officer. We
look forward to working with you and to the contributions you will make at
Bsquare.

 

You will report to the Bsquare Chairman of Board and will be paid bi-weekly at a
rate equivalent to an annual salary of $325,000 (“Base Salary”), subject to
review annually. Your principal place of employment will be at our headquarters,
currently Bellevue, Washington, with business travel as needed to meet the
responsibilities of your role. This offer is based on a start date of February
20, 2019, unless you and the company decide on a different mutually-acceptable
start date (the “Start Date”).

 

You will be a Section 16 officer, subject to certain Bsquare stock trading
restrictions and SEC reporting requirements (see attached memorandum for
details). You will also be appointed to Bsquare’s Board of Directors (the
“Board”) effective as your start date.

 

Bonus Plan

 

You will be eligible to participate in our Annual Bonus Plan (“ABP”). Commencing
in 2019, your annual bonus potential will be 50% of your Base Salary at 100%
achievement. The ABP is structured such that no bonuses are paid until Bsquare
achieves the financial targets and/or you achieve individual objectives that are
established and approved by the board of directors. Bonuses are paid annually,
by March 15 following the close of our fiscal year, and are payable at the sole
discretion of the Compensation Committee of the Board. You must remain
continuously employed by the company through the end of the calendar year to be
eligible to receive any bonus payout for that calendar year, except as otherwise
specifically set out below. Bonus payouts will be subject to your annual ABP
established by the Compensation Committee.

 

Benefits

 

You will be eligible to participate in the employee benefit plans and programs
generally available to our employees. These plans and programs are subject to
our policies in effect from time to time, as well as the eligibility and other
terms of these plans and programs. Currently they include:

 

 

•

group, dental, and vision coverage;

 

•

life insurance and short- and long-term disability benefits, subject to waiting
periods;

 

•

401(k) retirement plan with company matching contributions;

 

•

Employee Assistance Program and Emergency Travel Assistance Program;

110 110th Ave. NE., Suite 300, Bellevue, Washington  98004  Toll Free:
888.820.4500  Main: +1 425.519.5900  Fax: +1 425.519.5999

--------------------------------------------------------------------------------

 

 

•

Paid Time Off (PTO) to be initially accrued at 5.54 hours per pay period, which
is equivalent to 18 days per year; and

 

•

Ten (10) company-paid holidays and two (2) floating company-paid holidays per
calendar year.

 

Bsquare reserves the right to modify or terminate any of its benefit plans or
programs at any time and for any reason.

 

Equity

 

Subject to approval by the Compensation Committee of the Board (or of the full
Board, including a majority of the independent directors), you will receive the
one-time equity award described below this paragraph. The grant date will be the
later of (i) your Start Date and (ii) the date of the approval referred to in
the preceding sentence. This award will be subject to the terms of an award
agreement and the company’s 2011 Inducement Award Plan, as amended from time to
time. You acknowledge that this award is a material inducement in your decision
whether to accept this offer of employment, and that you would not have been
willing to accept this offer in absence of the award.

 

 

•

An option to purchase 375,000 shares of Bsquare common stock. These options will
be non-qualified stock options, that is, not intended to qualify as incentive
stock options under the Code (as defined below). The options will vest as
follows: 25% will on the first anniversary of the  grant date, and the balance
will vest in equal monthly installments for three years thereafter, subject to
your continued employment. The exercise price will be the closing price of the
company’s common stock on the grant date.

 

•

An additional option to purchase 187,500 shares of Bsquare common stock. These
options will be non-qualified stock options, that is, not intended to qualify as
incentive stock options under the Code (as defined below). The options will vest
as follows: 25% will best on the second anniversary of the grant date, and the
balance will vest in equal monthly installments for three years thereafter,
subject to your continued employment. The exercise price will be the closing
price of the company’s common stock on the grant date.

 

Termination

 

Except as provided under “Termination and Change of Control Benefits” below, if
your employment is terminated by Bsquare when neither “cause” nor “long term
disability” exists, or if you terminate your employment for “good reason,” prior
to February 20, 2020 and provided that you release Bsquare and its agents from
any and all employment-related claims in a signed, written release satisfactory
in form and substance to you and Bsquare, (i) you will be entitled to receive
severance equal to 12 months of your then annual Base Salary and (ii) you shall
be eligible for continued COBRA coverage at our expense for a period of 12
months following your termination date. If your employment is terminated by
Bsquare when neither “cause” nor “long term disability: exists, or if you
terminate your employment for “good reason” on or after February 20, 2020 and
provided that you release Bsquare and its agents from any and all
employment-related claims in a signed, written release satisfactory in form and
substance to you and Bsquare, (i) you will be entitled to receive severance
equal to 9 months of your then annual Base Salary,  (ii) you shall be eligible
for continued COBRA coverage at our expense for a period of 9 months following
your termination date and (iii) an ABP bonus to which you would have otherwise
been  entitled shall be payable pro rata based on your termination date. The
foregoing severance payments

 

 

Bsquare Confidential

2

 

--------------------------------------------------------------------------------

 

shall be paid out on regular payroll days post termination, subject to legally
required and any individually agreed upon payroll deductions. During the period
subsequent to your termination date in which you are being paid such severance
amounts, you will not be considered an employee and would therefore receive no
PTO accrual, nor would you be entitled to benefits under the company’s health
and welfare plans or retirement savings plan as an active employee, except as
otherwise provided herein.

 

Termination and Change of Control Benefits

 

Immediately prior to consummation of a Change of Control, all of your unvested
stock options and restricted stock units shall become fully bested and
immediately exercisable. In addition, if your employment is terminated by
Bsquare or any successor thereto within 12 months following a Change of Control
when neither “cause” nor “long term disability” exists or if you terminate your
employment for “good reason” and provided that you release Bsquare and any
successor thereto and their respective agents from any and all
employment-related claims in a signed, written release satisfactory in form and
substance to the company or any successor thereto, you will be entitled to
receive a one-time lump sum severance payment equal to (i) 12 months of your
then-effective annual Base Salary plus (ii) 100% of your target ABP bonus as may
be modified from time to time by the Compensation Committee of the Board, and
you shall be eligible for continued COBRA coverage at the company’s expense for
a period of 12 months (and shall have the right to extend COBRA coverage
thereafter subject to applicable law at your expense) following your termination
date. The foregoing severance payments shall be in lieu of the severance
payments described in the preceding paragraph, and after expiration of the
12-month period following a Change of Control, you shall continue to be entitled
to receive the severance payments described in the preceding paragraph on the
terms and conditions set forth therein.

 

For purposes hereof, “cause,” “good reason” and “Change of Control” are defined
on Attachment A hereto, and “long term disability” is defined in the company’s
sponsored Long Term Disability group insurance plan.

 

No severance shall be payable hereunder unless the release described herein has
been signed and become effective within 60 days form the date of termination
(the “Release Deadline”). Upon the release becoming effective, any severance
payable hereunder will be payable commencing on or as soon as administratively
practicable after Release Deadline.

 

Upon your resignation or the termination of your employment for nay reason, you
agree to immediately resign from the Board.

 

Tax Matters

 

In the event the termination occurs at a time during the calendar year when the
release could become effective in the calendar year following the calendar year
in which your termination occurs, then any payments hereunder that would be
considered deferred compensation under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), and the regulations promulgated thereunder
(“Section 409A”) will be paid commencing on the first payroll date to occur
during the calendar year following the calendar year in which such termination
occurs, or if later, the Release Deadline.

 

 

 

Bsquare Confidential

3

 

--------------------------------------------------------------------------------

 

Notwithstanding any other provision of this agreement, if at the time of the
termination of your employment, you are a “specified employee,” determined in
accordance with Section 409A, any payments and benefits provided hereunder that
constitute “non-qualified deferred compensation” subject to Section 409A that
are provided on account of separation from service shall not be paid until the
first payroll date to occur following the six month anniversary of your
termination date (the “Specified Employee Payment Date”). The aggregate amount
of any payments that would otherwise have been made during such sex-month period
shall be paid in a limp sum on the Specified Employee Payment Date without
interest and thereafter, any remaining payments shall be paid without delay in
accordance with their original schedule.

 

The foregoing provisions are intended to comply with the requirements of Section
409A so that none of the benefits to be provided hereunder will be subject to
the additional tax imposed under Section 409A, and any ambiguities herein will
be interpreted to so comply. You and the company agree to work together in good
faith to consider amendments to this letter agreement and to take such
reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
under Section 409A.

 

Furthermore, not withstanding any other provision of this letter agreement or
any other plan, arrangement or agreement to the contrary, if any of the payments
or benefits provided tor to be provided by the company or any successor to you
or for your benefit pursuant to the terms of this letter agreement or otherwise
(“Covered Payments”) would constitute parachute payments within the meaning of
section 280G of the code and be subject to the excise tax imposed under Section
4999 of the Code (or any successor provision thereto) or any interest or
penalties with respect to such excise tax (collectively, the “Excise Tax”), then
the Covered Payments shall be reduced (but not below zero) to the minimum extent
necessary to ensure that no portion of the Covered Payments is subject to the
Excise Tax. Any determination required under this paragraph, including whether
any payments or benefits are required, shall be made by the company in its sole
discretion consistent with the requirements of Section 409A. You shall provide
the company with such information and documents as the company may reasonably
request in order to make a determination under this paragraph. The company’s
determinations shall be final and binding on the company and you.

 

At-Will-Employment

 

Your employment with Bsquare will be for no specific period of time. Rather,
your employment will be at-will, meaning that you or Bsquare may terminate the
employment relationship at any time, with or without cause, and with or without
notice and for any reason or no particular reason. Although your compensation
and benefits may change from time to time, the at-will nature of your employment
may only be changed by an express written agreement signed by an authorized
officer of the company.

 

 

 

Bsquare Confidential

4

 

--------------------------------------------------------------------------------

 

Representations

 

By accepting this offer, you represent that you are able to accept this job and
carry out the work that it would involve without breaching any legal
restrictions on your activities, such as non-competition, non-solicitation or
other work—related restrictions imposed by a current or former employer. You
also represent that you will inform Bsquare about any such restrictions and
provide the company with as much information about them as possible, including
any agreements between you and your current or former employer describing such
restrictions on your activities. You further confirm that you will not remove or
take any documents or proprietary data or materials of any kind, electronic or
otherwise, with you from your current or former employer to Bsquare without
written authorization from your current or former employer, nor will you use or
disclose any such confidential information during the course and scope of your
employment with the company. If you have questions about the ownership of
particular documents or other information, you should discuss those questions
with your former employer before removing or copying the documents or
information.

 

Bsquare acknowledge that you are subject to a non-compete agreement with Avizia,
Inc. (acquired by American Well).

 

Bsquare further acknowledges that you are a board member, audit committee and
compensation committee member of Perficient, Inc. with corporate offices in St
Louis MO.; that you are an advisory board member of the Buerk Center for
Innovation and Entrepreneurship at the University of Washington in Seattle, WA;
and the Advisory Board of the Golisano College of Computing & Information
Sciences at the Rochester Institute of Technology in Rochester, NY. Bsquare
acknowledges that your duties and responsibilities arising from these
affiliations may require travel and time away from your duties at Bsquare.
Bsquare further acknowledges that you have signed confidentiality agreements
arising from these affiliations, and Bsquare agrees that it will not seek, and
you shall not disclose, any confidential information subject to those agreements
or arising from those affiliations, and that your existing obligations to the
entities referenced above will be given die consideration in any evaluation of
your obligations arising under the Bsquare Proprietary Rights Agreement. Bsquare
and you agree that your employment shall be based on your general business
experience and abilities, and not because of any specific knowledge, experience,
and or relationships you have now or may have in the future arising from these
affiliations. To the extent this paragraph or the documents or obligations
referenced in this paragraph is/are not consistent with your Bsquare Proprietary
Rights Agreement, Bsquare and you agree that the terms of this Employment Letter
Agreement shall supersede the Proprietary Rights Agreement.

 

D&O Insurance and Indemnification

 

Bsquare agrees to obtain and continue in force insurance coverage, including D&O
coverage with tail coverage (subject to any restrictions in Bsquare’s existing
D&O insurance policy), at levels reasonable for the business of the Company and
acceptable to you and other members of the board. Further Bsquare will enter
into an indemnification agreement with you consistent with agreements with other
members of the board.  

 

Contingent Offer

 

This offer is contingent upon the terms and conditions set out in this letter,
as well as the following: (i) your execution of the company’s Proprietary Rights
Agreement; (ii) verification of your right to work in the United States, as
demonstrated by your completion of the I-9 for upon hire, and your submission of
acceptable documentation as noted on the I-9 for within three days of your Start
Date; and (iii) satisfactory completion of reference checks and, if requested by
us, a background investigation.




 

 

Bsquare Confidential

5

 

--------------------------------------------------------------------------------

 

We are excited at the prospect of your joining our team. If you have any
questions, please don’t hesitate to call me. If you wish to accept this position
please sign below and return this letter to me.

 

We look forward to hearing from you.

 

Sincerely,

 

 

BSQUARE CORPORATION

 

Acknowledged and agreed:

 

 

 

 

 

 

 

 

By:

 

 

 

 

Andrew Harries

 

Ralph C. Derrickson

 

Chairman, Bsquare Board of Directors

 

 

 




 

 

Bsquare Confidential

6

 

--------------------------------------------------------------------------------

 

ATTACHMENT A

 

For purposes of this letter agreement, “cause” means and is limited
to[dishonesty is covered and too broad] fraud, commission of a felony or of a
crime involving moral turpitude, destruction or theft of company property,
physical attack to fellow employee, intoxication at work, use of controlled
substances or alcohol to an extent that materially impairs your performance of
duties, willful malfeasance or gross negligence in performance of your duties,
violation of law in the course of employment that has a material adverse impact
on the company or its employees, misconduct materially injurious to the company,
neglect of duty, or any material breach of your duties or obligations to the
company that results in material harm to the company.

 

For purposes hereof, “neglect of duty” means and is limited to the following
circumstances: (i) you have, in one of more material respects, failed or refused
to perform your job duties in a reasonable and appropriate manner (including
failure to follow reasonable directives), (ii) the Board, or a duly appointed
representative of the Board, has counseled you in writing about the neglect of
duty and given you a reasonable opportunity to improve, and (iii) your neglect
of duty either has continued at a material level after reasonable opportunity to
improve or has reoccurred at a material level within one year after you were
last counseled.

 

For the purpose of this letter agreement, “good reason” shall mean the
occurrence of any of the following, in each case without your written consent:

 

 

(i)

a material reduction in your Base Salary other than a general reduction in Base
Salary that affects all similarly situated executives in substantially the same
proportions, unless any such general reduction exceeds 20% of the Base Salary;

 

 

(ii)

a material reduction in your ABP bonus target; or

 

 

(iii)

a material, adverse change in your title, authority, duties or responsibilities
or reporting;

 

 

(iv)

a change of the principal place of employment that exceeds 50 miles from
Seattle, WA.

 

You cannot terminate your employment for good reason unless you have provided
written notice to the company of the existence of the circumstances providing
grounds for termination for good reason within thirty (30) days of the initial
existence of such grounds and the company has had at least thirty (30) days from
the date of which such notices to provide to cure such circumstances. If you do
not terminate your employment for good reason within ninety (90) days after the
first occurrence of the applicable grounds, then you will be deemed to have
waived your right to terminate for good reason with respect to such grounds.

 

Further, for purpose of this letter agreement, a “Change of Control” shall mean:

 

 

(i)

the acquisition of the company by another etity by means of merger,
consolidation or other transaction or series of related transactions resulting
in the exchange of the outstanding shares of the company for securities of, or
consideration issued, or caused to be issued by, the acquiring entity or any of
its affiliates, provided, that after such event the shareholders of the company
immediately prior to the event own less than a majority of outstanding voting
equity securities of the surviving entity immediately following the event; or

 

 

(ii)

any sale, lease, exchange or other transfer not in the ordinary course of
business (in one transaction or a series of related transactions) of all, or
substantially all, of the assets of the company.

 

 

Bsquare Confidential

7

 